Citation Nr: 1545019	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-41 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1945 to August 1975.

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the claims file was transferred to the RO in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records as well.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

Increased rating issues were certified to the Board.  The Veteran and his representative have been very clear, however, that the only issue of which they desire consideration is the one listed on the title page.  A decision on those increased rating issues, therefore, will not be entered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for multiple disabilities, with a combined service connection rating of 90 percent.  Included in that rating is residuals of a cold injury of the left lower extremities, rated 30 percent, and cold injury of the right lower extremity, rated 30 percent disabling, and peripheral vascular disease of the right lower extremity, rated 20 percent disabling.  Pursuant to 38 C.F.R. § 4.16(a) these combine to a combined single 60 percent as involving the lower extremities.  He thus meets the scheduler criteria for a TDIU.  He also has multiple impairments of the upper extremities.  He also has significant non-service connected disorders.

The record before the Board does not include sufficient current medical findings to enter a decision at this time.  There are some letters on file suggesting that the Veteran cannot work due to disability, but these letters do not make clear whether just service connected disorders or whether all disorders were considered.  As such, an updated medical examination of service connected disorders is warranted.

In addition, as the matter is in need of development, the Veteran should be contacted in order to determine if he has had any recent medical treatment of his service connected disabilities.  If so, attempts to obtain records should be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to ascertain whether he has had any treatment or his service connected disorders, records of which are not on file.  If private treatment was rendered, releases should be requested in order that the records be obtained.  If VA treatment is identified, all records should be obtained.  The claims folder should contain documentation of all attempts made to obtain the records.

2.  Schedule the Veteran for comprehensive examination(s) of all service connected disorders.  The electronic claims folders should be available to all examiner(s) in conjunction with the examination(s).  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner(s) should detail all functional impairments and discuss impairments, if any, related to potential employment.  It is noted that non-service connected disorders and age should not be considered.

3.  Thereafter, readjudicate the matter on appeal.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The matter should then be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

